Approval of Minutes of previous sitting: see Minutes
(FR) Mr President, I should like to invoke the Rules of Procedure. A number of Members, including myself, are concerned. It seems that additional security measures have been taken in this House. Have you any information to give us, or are these simply about scaring employees intending to take union action?
I am not aware of any particular reason why there should be additional security measures, but we shall check and inform the House. Thank you for that observation, Mr Henin.